Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an Examiner’s statement of reason for allowance: Claims 1, 10 and 16 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically… ‘….analyzing processes associated with the job to determine a pattern, wherein analyzing the processes comprises determining a number of read-only I/O operations and TCP/IP socket write operations for the job, wherein the pattern is based at least in part on a ratio of the read-only I/O operations and the TCP/IP socket write operations associated with the job; determining whether the pattern represents an ETL workload based on a comparison of the pattern to the model; classifying the job as an ETL job based at least in part on the determination of the ETL workload: classifying the job as a non-ETL job based at least in part on the determination of a non-ETL workload: and responsive to classifying the job as an ETL job, collecting operational data associated with the job; and configuring a computing system based at least in part on the pattern to increase efficiency by modifying deployment behavior.’ In regards to claims 1, 10 and 16 

2.	Because claims 4-7, 9, 13-15 and 19-20 depend directly or indirectly from claims 1, 10 or 16, these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 10 and 16.

3.	Claims 1, 4-7, 9-10, 13-16 and 19-20 allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 6:00 a.m. to 3:00 p.m. or contact the Supervisor Mr. Michael Huntley at (303)-297-4307.

/P. C./
Examiner, Art Unit 2129
Peter Coughlan
Patent Examiner
6/9/2022	
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129